     Case: 1:19-cv-00242 Document #: 78 Filed: 01/24/20 Page 1 of 1 PageID #:253

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Randy R. Liebich
                                             Plaintiff,
v.                                                         Case No.: 1:19−cv−00242
                                                           Honorable Thomas M. Durkin
Illinois Department of Corrections, et al.
                                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 24, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin:Plaintiff's agreed motion
for extension of time to 2/27/2020 to move to reinsate [75] is granted. Absent a timely
filed motion to reinstate or extend the time in which to reinstate, the dismissal order will
become final with prejudice on 2/28/2020. No appearance is required on
1/27/2020.Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
